SHAW, Judge,
dissenting.
The trial court erred when it permitted the State to amend the indictment to include enhancement under the provisions in §§ 13A-12-250 and 13A-12-270, Ala.Code 1975, because the amendment resulted in Beardslee’s being charged with a greater offense. See Rule 13.5(a), Ala.R.Crim.P.. Therefore, I would reverse the appellant’s conviction and sentence. See my special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2001] — So.2d - (Ala.Crim.App.2001) (Shaw, J., concurring in the result).